On June 22, 2000, the defendant was sentenced to the following: Count I: Five (5) years in the Montana State Prison; Count II: Five (5) years in the Montana State Prison, to run consecutively to the sentence imposed in Count I.
On November 3,2000, the defendant's application for review'of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Michael Klinkhammer. The State was represented by Daniel Schwarz.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon.
IT IS ORDERED, ADJUDGED AND DECREED that the sentence is amended as follows: Count I; Five (5) years in the Montana State Prison, with no possibility or parole for those five (5) years; and Count II; Five (5) year commitment to the Department of Corrections, to run consecutively to the sentence imposed in Count I. The defendant shall enroll in and successfully complete the Connections Corrections Program in Butte, Montana. The defendant is denied any and all driving privileges for the next ten (10) years. The Board further recommends that after the defendant completes the Connections Corrections Program that he be placed in either the intensive supervision program or a pre-release center.
Hon. Ted L. Mizner, District Court Judge.